Citation Nr: 0732589	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include being due to 
diabetes mellitus and/or secondary to exposure to Agent 
Orange.

3.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, to include being due to 
diabetes mellitus and/or secondary to exposure to Agent 
Orange.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970, which included service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky.  In June 2007, the veteran presented 
testimony before the Board; a transcript of that hearing has 
been included in the claims folder for review.

The issue involving PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on the part 
of the veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran served on active duty with the 1st Air 
Cavalry Division while he was stationed in the Republic of 
Vietnam.  

3.  While serving in Vietnam, the veteran may be presumed to 
have been exposed to chemical dioxins, including Agent 
Orange.

4.  The veteran is not shown to have diabetes mellitus 
related to exposure to Agent Orange or otherwise due to or 
the result of military service.

5.  The veteran has not been diagnosed with peripheral 
neuropathy or peripheral vascular disease of the lower 
extremities.

6.  Medical evidence showing that the veteran currently has a 
bilateral hearing loss disability or tinnitus has not been 
presented.

7.  Medical evidence indicating that the veteran currently 
has a chronic skin disorder due to service has not been 
presented.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus secondary to exposure to Agent Orange 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Peripheral neuropathy of the lower extremities, to 
include being due to diabetes mellitus and/or secondary to 
exposure to Agent Orange, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Peripheral vascular disease of the lower extremities, to 
include being due to diabetes mellitus and/or secondary to 
exposure to Agent Orange, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A bilateral hearing disability was not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.385 (2007).

5.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

6.  A skin disorder secondary to exposure to Agent Orange was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the veteran in July 2003 and again in November 2006.  These 
letters were sent to the veteran from the agency of original 
jurisdiction (AOJ or RO).  The first letter was issued prior 
to the initial AOJ decision and the second letter was issued 
to the veteran prior to transfer of the claims folder to the 
Board.  These letters informed the appellant of what evidence 
was required to substantiate the claim for service connection 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

Even if it is argued that over the course of the appeal that 
the individual VCAA notice letters might be deficient, the 
Board concludes that all of the letters and the notification 
actions sent by the RO adequately informed the veteran of the 
VCAA requirements.  The veteran has not contended that the 
VCAA has been improperly applied to his claim.  Additionally, 
the veteran's accredited representative also has not 
expressed objections with respect to the VCAA.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the appellant being more informed of the VCAA and its 
requirements.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the second notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 
3.159(b) (2007) regarding VA's duty to notify.  Not only has 
the appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.

VA has informed the appellant of the evidence he was to 
provide to VA and the evidence VA would attempt to obtain on 
his behalf.  In this regard, the VA sent the appellant notice 
of the VCAA, which spelled out the requirements of the VCAA 
and what the VA would do to assist the appellant.  The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records and those other records that the VA was 
made aware thereof.  As such, the VA obtained those records 
and they have been included in the claims folder, available 
for review.  Moreover, the veteran has been examined for 
diabetes mellitus, a skin disability, and disabilities 
involving the nerves, providing an accurate depiction of 
these conditions.  The results of those examinations have 
been included in the claims folder.  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to procure the necessary medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran did in fact provide testimony before the 
Board in June 2007.  During that hearing, the veteran, along 
with the veteran's accredited representative, provided 
additional information concerning his contentions.  He 
asserted that he has diabetes mellitus and other diabetes-
related disorders, and that they were the result of his 
exposure to Agent Orange during Vietnam.  Moreover, he 
maintained that he suffers from other maladies and that they 
are all related to his two years of active duty service.  The 
appellant was given notice that the VA would help him obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant has submitted documents and statements in support 
of his claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with Dingess-
type notice via a letter dated March 2006.  As such, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

I.  Agent Orange - Service Connection

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2007), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence 
otherwise.  38 C.F.R. § 3.307(a) (2007).  If a veteran was 
exposed to a herbicide agent during active military service, 
the diseases noted at 38 C.F.R. § 3.309(e) (2007) will be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
(2007) are met, even there is no record of such disease 
during service.  However, if the rebuttable presumptions of 
38 C.F.R. § 3.307(d) (2007) are also not satisfied, then the 
veteran's claim shall fail.  VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which it has not 
been specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341 
(1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2007).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2007).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2007), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

A.  Diabetes Mellitus

The veteran contends that he has been diagnosed as suffering 
from diabetes mellitus, type II.  He contends that this 
condition is the result of his exposure to chemical dioxins 
while in the Republic of Vietnam.  Alternatively, he avers 
that his diabetes mellitus possibly began during his service, 
or that it is the result of his service and that he now 
experiences the full effects of the condition.  

The service personnel records confirm the veteran's 
assertions that he served in Vietnam during the Vietnam 
Conflict.  He was attached to the 1st Cavalry Division (Air 
Mobile) from April 1969 to May 1970, and received personal 
decorations/awards that also confirm his presence in Vietnam.  
As such, exposure to chemical dioxins, to include Agent 
Orange, may be presumed.

However, the veteran's service medical records do not show 
that he had diabetes mellitus while in service or otherwise 
disclose that the veteran was told that he was experiencing 
the early manifestations of diabetes mellitus while in 
service.  Despite the veteran's assertions to the contrary, 
the more recent medical records also not confirm a diagnosis 
of diabetes mellitus.  The veteran's VA medical treatment 
records have been obtained and have been included in the 
claims folder for review.  These records show extensive 
treatment of the veteran by his local VA medical center 
(VAMC) for the years of 2000 to 2006.  However, these same 
records do not indicate that the veteran has been actually 
diagnosed with diabetes mellitus.  The treatment records 
themselves show that on numerous occasions the veteran was 
warned to lose weight because he could develop diabetes 
mellitus.  

More significant is the result of a VA examination performed 
in August 2003 specifically for the purpose of determining 
whether the veteran had diabetes mellitus.  The examiner 
noted that the veteran's medical treatment records along with 
his laboratory results had been negative for findings 
indicative of diabetes mellitus.  As a result of this 
examination, additional laboratory tests were performed.  
Because of the results of those tests along with the physical 
findings of the exam, the examiner ruled out a diagnosis of 
diabetes mellitus, type II.  Instead, the veteran was 
diagnosed with morbid obesity.  The medical records from 2004 
to 2006 do not contradict the conclusion made by the examiner 
in August 2003.  A contrary opinion, i.e., that the veteran 
now has type II diabetes mellitus, has not been submitted by 
the veteran.  

Hence, the veteran's assertions are the only positive 
evidence in support of the veteran's claim.  These statements 
and the veteran's testimony were undoubtedly made in good 
faith; however, the veteran is not a trained medical 
professional.  Although a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, a layperson is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a layperson's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may be suffering from frequent urination, weight gain, and 
increased fluid intake.  However, neither the veteran nor his 
representative is competent to establish that the veteran has 
an actual disability that is related to his service.  In 
other words, there is no indication that either the veteran 
or his representative possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this instance, the first requirement of a 
claim for service connection is a diagnosis of a disability.  
As noted above, a diagnosis of type II diabetes mellitus has 
not been produced.  Thus, the evidence does not satisfy the 
first element of a claim - that is that a current disability 
actually exists.  Hence, his claim for service connection 
fails.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2007).  The veteran's claim is thus denied.

B.	Peripheral Neuropathy and Peripheral Vascular Disease
of the Lower Extremities

The veteran has also claimed that he now suffers from 
peripheral neuropathy and/or peripheral vascular disease of 
the left and right lower extremities.  The veteran, in his 
hearing testimony, stated that the legs become tired and 
"tingly".  He has averred that these conditions are due to 
his diabetes mellitus; alternatively, he contends that they 
are the result of his military service or due to his exposure 
to Agent Orange while he was stationed in Vietnam.

Similar to the veteran's claim involving diabetes mellitus, 
neither the service medical records nor the more recent VA 
medical treatment records indicate that the veteran has been 
diagnosed of either disorder.  When the veteran was examined 
in August 2003, the examiner noted that the there was no 
electrode evidence of lower extremity neuropathy.  Moreover, 
the same doctor concluded that the veteran was not suffering 
from peripheral vascular disease.  The Board would add that 
none of the VA doctors who have seen or treated the veteran 
have opined that the veteran has peripheral neuropathy or 
peripheral vascular disease of the lower extremities.  

Hence, the veteran's assertions, and those on his behalf, are 
again the only positive evidence in support of the veteran's 
claim.  These statements and the veteran's testimony were 
undoubtedly made in good faith; however, a layperson is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Medical evidence is required 
to show a relationship between the reported symptomatology 
and the current disability, unless the relationship is one to 
which a layperson's observations are competent.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may be suffering from his legs falling asleep or tingling 
sensations of the legs.  Nevertheless, there is no indication 
that either the veteran or his representative possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this instance, the first requirement of a 
claim for service connection is a diagnosis of a disability.  
As noted above, a diagnosis of either peripheral neuropathy 
or peripheral vascular disease of the lower extremities has 
not been made.  Thus, the veteran fails to satisfy the first 
element of a claim, and his claim for service connection 
fails.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2007).  The veteran's claim for service connection for 
peripheral neuropathy and peripheral vascular disease must be 
denied.

C.  Skin Disorder

In addition, before the Board is the veteran's claim 
involving a skin disorder that has produced foot blisters, 
rashes, and boils.  The veteran maintains that prior to 
service, he never had any of these conditions but since his 
service in Vietnam, he has continued to experience these 
afflictions.  

The service medical records are negative for any treatment or 
findings for any type of skin disorder.  When the veteran 
returned from Vietnam in May 1970, he underwent a Separation 
Physical.  Prior to the physical, he reported on the physical 
form that he was not suffering from any dermatological 
disease, disorder, or disability.  The examination report is 
consistent with the veteran's assertions in that disabilities 
of the skin, including blisters of any kind, boils, rashes, 
or other dermatological manifestations were not diagnosed or 
detected.  

Nevertheless, the veteran asserts that after he returned to 
the United States, he began experiencing dermatological 
eruptions all over his body.  Despite his assertions, the 
veteran has not indicated that he received treatment for any 
eruptions at the time.  In fact, the available post-service 
medical records do not show treatment for any type of skin 
condition until after 1999.  The record indicates that in 
2001, the veteran was treated for a large lipoma of the right 
quadrant of the abdomen.  However, it is further noted that 
even though the veteran was diagnosed as having a large 
lipoma of the right quadrant, a medical expert did not 
hypothesize whether the growth was the result of the 
veteran's exposure to Agent Orange or caused by the veteran's 
service in general.  

Those same VA medical records report that the veteran was 
seen on numerous occasions from 2000 to 2006.  With the 
exception to the large lipoma reported above, blisters, 
boils, and rashes were not found during any of the veteran's 
examinations.  In other words, the evidence has not shown 
that he has any skin disorder associated with chemical 
dioxins exposure.  Moreover, the evidence has not indicated 
or suggested that he suffers from any type of dermatological 
condition evidenced by the presence of blisters, boils, or 
rashes.  A lipoma is not a specific disorder or condition 
listed in 38 C.F.R. § 3.309(e) (2007) that may be presumed to 
have been caused by or the result of the veteran's exposure 
to chemical dioxins.

As a layperson, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
layperson's observations are competent.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  In this instance, the veteran is 
competent to say that that he has observable rashes or boils 
or even blisters.  However, neither the veteran nor his 
representative is competent to say that the veteran has an 
actual disability that is related to his service or to a 
disability that has not been diagnosed.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the absence of a diagnosed skin disorder, the veteran 
fails to satisfy the first element of a claim, and his claim 
for service connection fails.  Even assuming that a lipoma 
could be associated with a chronic skin disorder, such 
disability has not been medically linked to service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 
(2007).  The veteran's claim is thus denied.

II.  Bilateral Hearing Loss and Tinnitus

The veteran has also petitioned the VA for compensation 
benefits for bilateral hearing loss and tinnitus.  Impaired 
hearing will be considered to be a disability for the 
purposes of applying the laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The veteran contends that while he was serving in the US Army 
he was constantly exposed to loud noises, including 
helicopter engines, machine gun fire, and other weapons fire.  
He now avers that he suffers from hearing loss, and he 
maintains that "but for" his exposure to loud noises in the 
military, he would not now have this condition.  

The veteran's medical records show that he underwent an 
audiological examination prior to his entrance onto active 
duty.  On the authorized audiological evaluation in April 
1968, pure tone thresholds, in decibels (adjusted), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
5
5
5
10

Another examination was performed when the veteran separated 
from service in May 1970.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
10
20
LEFT
20
30
20
15
10

Upon receiving the veteran's scores, the examiner did not 
diagnose the veteran as having hearing loss of either ear.  
It is noted that the veteran did not complain of ringing of 
the ears during the examination.

Although the veteran has complained of hearing loss and 
tinnitus, none of the VA medical records shows complaints 
involving hearing loss or tinnitus.  Although the veteran has 
been seen by various medical providers since 2000, he is not 
reported to have complained of ringing of the ears or the 
inability to hear others, and the reports do not otherwise 
refer to hearing loss.  

After reviewing the veteran's claims folder, it is the 
conclusion of the Board that medical evidence has not been 
offered that would indicate that the veteran has a hearing 
loss disability for VA purposes or tinnitus.  There are no 
current medical results which would indicate that the 
veteran's claimed hearing loss meets the threshold 
requirements pursuant to 38 C.F.R. § 3.385 (2007).  

Hence, the Board is left with the contentions made by the 
veteran.  As previously discussed, as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  The veteran is certainly 
competent to testify as to reduced hearing and ringing in his 
ears.  However, his testimony is not sufficient to establish 
that he that he has an actual disability, either tinnitus or 
bilateral hearing loss, that is related to his military 
service.  

In other words, there is no indication that the veteran 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, there 
is a lack of evidence confirming the existence of the two 
claimed disabilities.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.102 (2007).  The veteran's claim for 
entitlement to service connection for bilateral hearing loss 
and tinnitus is thus denied.


ORDER

1.  Entitlement to service connection for diabetes mellitus 
secondary to exposure to Agent Orange is denied.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include being due to 
diabetes mellitus and/or secondary to exposure to Agent 
Orange, is denied.

3.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, to include being due to 
diabetes mellitus and/or secondary to exposure to Agent 
Orange, is denied.

4.  Entitlement to service connection for bilateral hearing 
loss is denied.

5.  Entitlement to service connection for bilateral tinnitus 
is denied.

6.  Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange is denied.


REMAND

The veteran contended, in part, on his substantive appeal in 
March 2006 that he had been followed at the Lexington VA 
Medical Center for PTSD.  At his hearing before the Board in 
June 2007, his representative stated on the veteran's behalf 
that the veteran had been seeing a VA psychiatrist up until 
about a year prior to the hearing, but did not want to talk 
about PTSD-related problems with other physicians unless they 
were a combat veteran.  The veteran testified (hearing 
transcript, p 7) that maybe it had been longer than a year 
since he had seen a psychiatrist.  

A comprehensive report of a VA mental hygiene clinic initial 
assessment in August 2001 is of record and shows that the 
veteran did not have PTSD on initial impression.  A follow-up 
psychologist note in September 2001 shows, "He meet the 
necessary PTSD criteria," and recommended brief 
psychotherapy in the mental hygiene clinic.  Screening for 
PTSD in connection with VA Lexington medical clinic visits in 
July 2004 and in November 2006 was reported to be negative 
for PTSD.  The most recent VA medical records were received 
at the time of the veteran's travel Board hearing and do not 
include any reports of on-going psychiatric treatment as 
described by the veteran and his representative.  It is 
unclear whether there might be additional VA mental hygiene 
clinic reports, as contended by the veteran and his 
representative, that were not included with the medical 
clinic records that were electronically received by the RO.  

The veteran also testified at the travel Board hearing as to 
PTSD stressors in Vietnam (hearing transcript, pp 2-4), 
particularly events in about January 1970 surrounding an 
attack near the veteran's barracks at Cam Ranh Bay.  In the 
absence of a reported or confirmed diagnosis of PTSD from the 
available records, further development for PTSD stressors and 
a compensation examination were not undertaken.  In view of 
the veteran's statements concerning VA treatment for PTSD 
symptoms, the Board is persuaded that a request for records 
of such treatment should be made before a final decision is 
reached with respect to the claim for service connection for 
PTSD.  

Accordingly, the case is remanded for the following action:

1.  Reports of any psychiatric treatment the 
veteran received between August 2001 and 
December 2006 from the mental hygiene clinic 
at the Lexington VA Medical Center should be 
requested and associated with the claim 
folder.  

2.  Upon review, if (and only if) any such 
reports confirm that the veteran was 
diagnosed as having PTSD, the RO should take 
appropriate action to develop the claim for 
compensation purposes, including stressor 
development (with attention to the veteran's 
testimony before the Board in this regard) 
and a compensation examination, if 
warranted.  

Thereafter, the RO should readjudicate the claim for service 
connection for PTSD.  If the benefits sought on appeal remain 
denied, the veteran and his representative should be provided 
a supplemental statement of the case and afforded the usual 
time for response.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).  



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


